myselNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1-26-22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Shimuzu cannot cure the deficiency of Halter because Shimuzu teaches a reflective layer. This argument is not persuasive. Claim 1 recites in part “coloured filter is formed directly on at least on part of the surface of the connecting element, and wherein said coloured filter is formed by a coloured transparent or translucent film deposited on at least one part of the surface of the connecting element”. Emphasis in bold is examiner’s. The claims make exceedingly clear the deposition need only be a part. The examiner dissents with applicant’s characterization of the prior art. But such dissent is moot. Even according to applicant’s narrow construction of the prior art, the claimed invention remains addressed.

Applicant asserts that because Shimuzu discloses a reflective element it is not transparent. This argument is not persuasive. Shimuzu discusses at length the transparent quality of the coating. Applicant is misconstruing the nature of interference coloring. The entire spectrum is not reflected back. The element is not opaque. The system is operable to cause only partial reflection to achieve a coloring effect. Claim 1 recites “said connecting element being made of transparent or translucent material”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US 6354731) in view of Shimizu (US 4887886)
With regard to claim 1 Halter discloses an oscillating winding weight (12) for a timepiece movement comprising a heavy portion (12) fixed to a connecting element (4) intended to connect said heavy portion (12) to an arbor (16) integral with a movement (110), said oscillating winding weight (12) being intended to be rotatably mounted on said arbor (figures 1, 2, 8), said connecting element (4) being made of a transparent or translucent material (figures 1, 2; abstract)
Halter does not disclose the claimed: wherein said connecting element comprises at least one coloured filter; wherein said coloured filter is formed directly on at least one part of the surface of the connecting 
Shimizu teaches a transparent element with a colored transparent layer applied directly to achieve a unique aesthetic appeal – claims 9 and 11, column 1 lines 22-29. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Halter’s connecting element with at least one coloured filter wherein said coloured filter is formed directly on at least one part of the surface of the connecting element, wherein said coloured filter is formed by a coloured transparent or translucent film deposited on at least one part of the surface of the connecting element, as taught by Shimizu. The reason for doing so would have been to achieve unique aesthetic characteristics with high quality clearness of transparent color as taught by Shimizu. 

With regard to claim 3 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said coloured filter occupies all of the surface of the connecting element (20 figure 1, abstract; figures 1-4d Shimizu)

With regard to claim 7 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element is formed of a full disc (figure 1).

With regard to claim 8 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element is formed of an at least partially openworked disc (figure 3).

With regard to claim 9 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element is formed of at least two connecting arms (figure 3).



With regard to claim 11 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said connecting element comprises an optical lens (figure 4; column 3 line 10).

With regard to claim 12 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said heavy portion is formed of a ring portion extending over an arc of a circle of approximately 180* (figure 5).

With regard to claim 13 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said heavy portion is formed of a circular ring comprising, over an arc of a circle of approximately 180* (figure 5), an unbalance (figure 5).

With regard to claim 14 Halter and Shimizu teach the oscillating winding weight according to claim 1, wherein said heavy portion is fixed to said connecting element by bonding (column 2 lines 53-55).

With regard to claim 15 Halter and Shimizu teach a timepiece (101) comprising a case (102) formed of a case middle (102) closed by a crystal (106) and an at least partially transparent back cover (104; column 2 lines 24-25) and inside which is housed a timepiece movement (110) with an automatic winding mechanism (column 2 lines 18-27), wherein said movement is fitted with an oscillating winding weight according to claim 1 (figure 8).

.

Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halter (US 6354731 in view of Shimizu (US 4887886) in further view of Gouthier (US 2004/0196742).
With regard to claim 17 (depends from claim 1) Halter does not disclose the claimed: wherein said coloured filter is a varnish. Gouthier teaches forming a colored region using pigment and varnish deposited directly on a surface to form unique coloring features – paragraph 18. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Halter’s device with at least one additional portion of deposited laquer and pigment to form unique visual effects on a surface as taught by Gouthier.  The reason for doing so would have been to achieve unique aesthetic effects and improvements as taught by Gouthier.

With regard to claim 18 (depends from claim 1) Halter does not disclose the claimed: wherein said coloured filter is an ink. Gouthier teaches forming a colored region using pigment and varnish deposited directly on a surface to form unique coloring features – paragraph 18. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Halter’s device with at least one additional portion of deposited laquer and pigment to form unique visual effects on a surface as taught by Gouthier. The combination of varnish with pigment is ink. The .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2-11-22